Citation Nr: 1027197	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-40 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include depression, anxiety and post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967 with service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for peripheral neuropathy and a 
psychiatric disorder only claimed as PTSD.  The Veteran appealed 
these issues, but then withdrew the PTSD appeal in April 2008.  

The same date as the withdrawal of the PTSD claim, he filed a new 
claim for service connection for a psychiatric disorder 
characterized as anxiety and depression.  The RO denied this 
claim in an August 2008 decision.  The Veteran appealed the 
denial of service connection for a psychiatric disorder 
characterized as anxiety and depression.  Although the RO 
classified this claim in terms of new and material evidence, the 
Board shall consider the claim for service connection for a 
psychiatric disorder on a denovo basis in accordance with the 
Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The Veteran testified before the undersigned at a hearing held in 
May 2010.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
peripheral neuropathy and for an acquired psychiatric disorder, 
claimed as anxiety, depression and PTSD.  Remand is necessary to 
afford proper adjudication of both issues.  As to the peripheral 
neuropathy, a VA examination is necessary to provide an etiology 
opinion regarding the claimed peripheral neuropathy.  The Veteran 
is noted to receive treatment from a private medical doctor, who 
in a May 2007 letter, recommended further evaluation of the 
Veteran's paresthesias to see whether some of his chemical 
exposure was causing his neuropathic pain.  The private doctor 
also submitted a copy of a medical treatise from a study linking 
problems to Agent Orange exposure.  

The Board notes that even if the claimed peripheral neuropathy is 
determined to not be a disease that is presumptive to Agent 
Orange exposure, service- connection as directly related to such 
exposure is not precluded.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Veteran's own private doctor recommended 
that the Veteran be provided VA examinations to explore the 
etiology of his claimed neuropathy, to include a discussion as to 
whether Agent Orange exposure could be a direct cause.  Thus far 
an examination has not been conducted which addresses these 
matters.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for getting an examination is rather 
low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In view of 
the above, the Board finds that examination is necessary to 
properly address this claim.  

Additionally, the Veteran testified to receiving Social Security 
disability benefits, based in part on his neuropathy (but denies 
such benefits for any psychiatric disorder).  As such records 
could be pertinent to this claim for service connection for 
neuropathy; an effort must be made to obtain these records.

Regarding the psychiatric disorder (to include PTSD among 
others), the Board notes that effective July 13, 2010, the rules 
governing entitlement to service connection for PTSD are 
substantially revised.  VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f) (3) and (f) (4) as 
paragraphs (f) (4) and (f) (5), respectively, and by adding a new 
paragraph (f) (3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Federal Register, Vol 75 No 133 (July 
13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010, as in this case.  

In this case, the Veteran alleged stressors from his service and 
testified that his duties included being a typist and driver with 
First Logistics Command, and while performing such duties, he 
drove a Major General into various areas, including combat zones 
from Qui Non to Pleiku about once a month.  He indicated that on 
such drives he was exposed to small arms fire.  

While he has alleged such stressors, the available medical 
records do not clearly reflect that a diagnosis of PTSD is based 
on such claimed stressors, and the records are noted to contain 
differential diagnoses for his claimed psychiatric disorder.  
Among the records, he was diagnosed with depressive disorder in 
May 2007, and was referred for further testing for possible PTSD, 
with a history only of having driven an officers around in 
Vietnam.  In June 2007 he was diagnosed with major depression.  
Later in July 2007 following testing he was diagnosed with PTSD 
and dysthymic disorder, but his combat stress score was below the 
mean for the PTSD group.  Thereafter, in August 2007, he was 
diagnosed with depressive disorder, not otherwise specified, and 
in November 2007 the diagnosis of PTSD was again added to the 
diagnosis of single depression.  A May 2008 record diagnosed 
depression and history of PTSD.  

In light of these varying diagnoses, examination is needed to 
clarify whether the Veteran has PTSD or any other psychiatric 
disorder that is related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for Social 
Security disability benefits awarded, as well 
as the medical records relied upon concerning 
any determination rendered. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available. If SSA 
records are received on CD, they should be 
printed out and placed in the file.

2.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his claimed psychiatric disability and 
peripheral neuropathy since 2008, and to 
furnish signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claims. 38 C.F.R. § 3.159 
(2009).

3.  After the completion of the above, the 
AOJ should schedule the Veteran for 
examination to determine the nature and 
etiology of the Veteran's claimed peripheral 
neuropathy.  The specialist should determine 
whether any claimed disability of peripheral 
neuropathy is due to or aggravated by 
service.  The claims file and a separate copy 
of this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, and the examination reports must 
be annotated in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide a 
written opinion as to the presence, etiology 
and onset of his claimed peripheral 
neuropathy.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving the neurological 
system, to include peripheral neuropathy; (2) 
whether any diagnosed disability involving 
the neurological system at least as likely as 
not (i.e., at least a 50/50 probability) 
began in service, to include being caused by 
exposure to Agent Orange.  The examiner must 
discuss the post service records including 
those from shortly after service in 
addressing the etiology questions for any 
diagnosed disability involving the 
neurological system.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Thereafter following completion of #1-2, 
the AOJ should afford the Veteran a VA 
special psychiatric examination.  The claims 
file and a copy of the revisions to 38 C.F.R. 
§ 3.304(f) in the Federal Register, Vol 75 No 
133 (July 13, 2010) must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the examination, 
and review of such must be noted in the 
claims folder.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to include 
PTSD.  The examiner should provide an opinion 
on the following:

(a). Does the Veteran have a diagnosis of 
PTSD?

(b). If PTSD is diagnosed, the examiner MUST 
identify the stressor(s) supporting the 
diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record.  
After consideration of these stressors, the 
examiner should explain whether they satisfy 
the criteria to support a diagnosis of PTSD;

(c). If PTSD is not diagnosed, the examiner 
should determine whether there are additional 
psychiatric disorders, to include anxiety 
disorder, and if so, the examiner should 
opine as to whether it is as likely as not 
(i.e., at least a 50/50 probability) that any 
such disorder(s) is/are related to service, 
to include any incident shown therein, or if 
preexisting any period of service, was/were 
aggravated thereby.  The examiner should 
utilize the DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  The report of the examination 
should include a complete rationale for all 
opinions.

5.  After completion of the above, the AOJ 
should readjudicate the Veteran's service-
connection claim, including any additional 
evidence obtained by the RO on remand.  If 
any determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case, which includes the pertinent laws 
and regulations, including the revisions to 
38 C.F.R. § 3.304(f) in the Federal Register, 
Vol 75 No 133 (July 13, 2010) and be afforded 
an opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination may result in adverse consequences. 38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


